Cite as 2022 Ark. App. 437
                     ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                         No. CR-21-576



 TRAVIS PARKS                                     Opinion Delivered November   2, 2022
                                 APPELLANT
                                                  APPEAL FROM THE POLK
                                                  COUNTY CIRCUIT COURT
 V.                                               [NO. 57CR-19-248]

 STATE OF ARKANSAS                          HONORABLE CHARLES A.
                                   APPELLEE YEARGAN, JUDGE

                                                  AFFIRMED


                                  BART F. VIRDEN, Judge

          Travis Parks appeals his conviction by a Polk County Circuit Court jury of internet

stalking of a child in violation of Ark. Code Ann. § 5-27-306(a)(2) (Supp. 2021), and

computer child pornography in violation of Ark. Code Ann. § 5-27-603(a) (Repl. 2013). We

affirm.

                                        I. Relevant Facts

          On December 23, 2019, the State filed a criminal information alleging that Parks

committed internet stalking of a child and computer child pornography. On October 9,

2020, Parks filed a motion to suppress evidence, asserting that he anticipated the State would

offer evidence of his communications regarding satanic activities or satanic sex rituals and

his profile picture on the social media app MeetMe, which depicted a satanic figure. Parks

asserted that the evidence was not essential to prove an element of the crimes charged, and
it was more prejudicial than probative and inadmissible under Ark. R. Evid. 403.

Additionally, Parks filed an amended motion to suppress statements he made and physical

evidence seized pursuant to an investigatory traffic stop. Parks asserted that during the illegal

stop, he was detained, placed in handcuffs, and questioned without having been informed

of his Miranda rights, and the statements he made during this time should be suppressed.

Parks contended that the iPhone found during the vehicle search subsequent to his arrest

(including photographs of the iPhone as well as messages or photographs of messages

appearing on the phone) and the condoms found in the pat-down search conducted later

were seized pursuant to an illegal stop; thus, the evidence collected was the fruit of the

poisonous tree.

       At the motion hearing, Officer Jacob Cain, formerly with the Mena Police

Department, testified that pursuant to an undercover investigation, he created a false

account on the social media/dating website app MeetMe. Officer Cain’s false profile was

that of an eighteen-year-old girl named “Amber,” and he posted photos of a fifteen-year-old-

girl to the account.1 On December 21, a person claiming to be a twenty-seven-year-old man

named “Baph” contacted Amber through MeetMe, and they began a conversation. Baph’s

profile photo was that of a red-skinned, goat-headed person in front of a red background.

Officer Cain testified that, as Amber, he informed Baph that he was fourteen years old—not

eighteen as his profile indicated. During their conversation, Baph stated that he was looking



       1
           Officer Cain used past photos of his twenty-five-year-old friend with her permission.

                                                2
for “fun and willing girls to participate in certain satanic activities” and sex rituals. Baph

requested that Amber send him nude photographs, which Amber refused to do. Amber

requested that Baph use condoms during their sexual encounter, which Baph explained

would be difficult due to his large size. Eventually, Amber agreed to meet with Baph to

engage in sexual activity. Baph suggested they meet at the Dollar General in Mena near

Amber’s fictional home address, and they set the meeting time for 2:00 a.m. Baphstated that

he would be driving a small white car and messaged Amber several times along his route to

Mena. At 2:00 a.m., Officer Cain received a message from Baph that he had arrived at Dollar

General. Within moments, Officer Cain (who was parked across the street in an empty

parking lot) saw a small white car enter and drive slowly through the Dollar General parking

lot. There were no other cars around. Officer Cain testified that he turned on his blue lights

and conducted a stop. He told Parks to exit the car and put his hands on the back of the car.

The dash-cam video played during the hearing showed Officer Cain telling Parks to exit the

car and put his hands on the back of the car. Parks was handcuffed, and Officer Cain asked,

“What are you doing, man? What are you doing down here?” Parks answered that he was

“just driving around,” and the following exchange occurred:

       OFFICE CAIN:         Where you comin’ from?

       MR. PARKS:           Alma.

       OFFICER CAIN:        Alma?

       MR. PARKS:           Uh-huh.

       OFFICER CAIN:        Okay. What’s your name?


                                              3
       MR. PARKS:           Travis.

       OFFICER CAIN:        Travis?

       MR. PARKS:           Parks.

       OFFICER CAIN:        Travis Parks. Okay. Allright. Just driving around, huh?

       MR. PARKS:           Yes, sir.

       OFFICER CAIN:        That’s your story?

       MR. PARKS:           Well, I was supposed to meet a girl.

       OFFICER CAIN:        What’s her name?

       MR. PARKS:           Uh, Ashley or Amber, something like that.

       OFFICER CAIN:        Okay. All right. How old is Amber?

       MR. PARKS:           Eighteen.

       OFFICER CAIN:        Okay. All right. Alrighty. You’re under arrest for internet
                            stalking of a child.

       MR. PARKS:           She’s eighteen on the Meet Me.

       OFFICER CAIN:        Okay. We’ll talk about it.

       Office Cain testified that he conducted a pat-down search of Parks and retrieved a

mostly full bottle of alcohol. During the search of Parks’s car, Officer Cain found and took

photographs of a cell phone. Later, during a pat-down search at the police station, Officer

Cain found two Trojan Magnum condoms in Parks’s pocket. Officer Cain testified that at

the police station, he read Parks his Miranda warning and interviewed him. At 3:56 a.m.

Officer Cain questioned Parks about his references to satanic acts, rituals, and his profile



                                             4
picture that depicted a goat-headed, red-skinned figure. Parks stated that the Baph profile

was his and that he had messaged Amber as Baph.

       In closing, counsel argued that Officer Cain did not have reasonable suspicion to

conduct a stop of Parks’s vehicle. Moreover, counsel asserted, Parks’s answers to Officer

Cain’s “roadside questions” were the fruit of the poisonous tree because Parks was detained

and questioned without receiving a Miranda warning. Counsel argued that Parks’s second

Mirandized statement was tainted by the first statement because Office Cain employed a

tactic of gaining a confession without a Miranda warning, then after Mirandizing the suspect,

getting the suspect to repeat the confession. Counsel explained that this was a form of

coercion in which the suspect does not feel like he has any other option but to repeat his

earlier statement. Regarding the “satanic issue,” counsel argued that any evidence of satanic

activity or association should be suppressed because it was not necessary to prove any element

of the crime; thus, it was irrelevant, highly prejudicial, and inadmissible.

       The State responded that because Parks identified himself as Baph, evidence

regarding satanic activity was relevant to prove Parks’s identity. The State asserted that when

Officer Cain showed Parks the profile photo of Baph and asked what it meant, Parks

explained that it depicted Baphomet, a satanic figure, which proved that the person Cain

was chatting with was Parks. Accordingly, references to Baph and other satanic activity were

highly relevant for proving identity.

       The court granted the motion to suppress in part and denied it in part. Specifically,

the court suppressed the evidence of the alcoholic beverage seized after the stop and all


                                               5
statements Parks made before he was Mirandized. The court denied the motion to suppress

as to the iPhone and the condoms. The court determined that Officer Cain had reasonable

and articulable grounds to conduct the investigative stop of Parks’s vehicle, and the

testimony and exhibits depicting satanic activities and sex rituals were relevant to prove

Parks’s state of mind, intent, plan, preparation, and opportunity to solicit and identity as

Baph.

        At the trial, the following evidence was adduced. As a part of an undercover

investigation, Officer Cain created a false profile on MeetMe for Amber, an eighteen-year-

old girl. Around 12:00 p.m. on December 21, Baph, whose profile photo was that of a

“satanic goat figure,” messaged Amber. Amber immediately told Baph that her real age was

fourteen, not eighteen, and Baph told her that he was “look[ing] for fun and willing girls to

participate in certain satanic activities” and that he was interested in “satanic sexual rituals.”

Baph requested nude photos, which Amber refused to send. They discussed having sex in

various ways, and Amber requested that Baph use condoms to prevent pregnancy. Baph

informed Amber that he would be driving a small white car, and it would take about an hour

and a half for him to get to the agreed meeting place, the Dollar General in Mena. They

agreed to meet at 2:00 a.m. that morning. Baph messaged Amber several times along his

journey to Mena, and at 2:00 a.m. he sent her a message that he had arrived at Dollar

General. At that time, Officer Cain, who was parked across the street, saw a small white car

enter the parking lot of Dollar General. The car circled the lot, and about a minute later,

Officer Cain stopped the vehicle. Officer Cain arrested Baph who was later identified as


                                                6
Parks, and he seized a cell phone that displayed a message from Amber. During a pat-down

search at the station, Officer Cain found two condoms in Parks’s pocket.

        Parks testified in his defense. He explained that he used the MeetMe app to contact

Amber whom he believed to be eighteen years old. Parks testified that the screenshotted

messages between them in evidence, including references to satanic activity and requesting

nude photographs, were accurate; however, he explained that he did not practice Satanism,

and no satanic paraphernalia was found in his car when he was arrested. He testified that he

only referred to satanic activity to get the attention of other app users. Parks stated that as

he was on his way to Dollar General, he messaged Amber to inform her of his progress. Parks

recalled that he was approximately one minute away from Dollar General when he sent the

message that he was there, and he entered the parking lot shortly after the message was sent.

He stated that if he had seen anyone in the parking lot, he would have “done the same thing

I did, just made a loop to try to turn around and go home” and that by the time he arrived

at the meeting place, he was disgusted with himself and “just wanted to turn around and go

home.” Parks explained he would not have stopped the car in the parking lot and did not

stop until he was pulled over. Parks testified that he chose the profile name Baph as a

reference to Baphomet, a satanic figure, but that he did not know much about the name or

its origin.

        The jury found Parks guilty of both counts. Parks was sentenced to twenty years’

imprisonment in the Arkansas Department of Correction for internet stalking of a child and




                                              7
twenty years’ imprisonment for computer child pornography, to run consecutively. Parks

timely filed his notice of appeal.

                                         II. Discussion

                        A. Search and Seizure Following Traffic Stop

       On appeal, Parks argues that Officer Cain did not have a reasonable suspicion to

conduct the traffic stop in the Dollar General parking lot; thus, the stop was illegal, and any

evidence gathered pursuant to that stop is inadmissible. His argument is not well taken.

       In reviewing a circuit court’s denial of a motion to suppress evidence, we conduct a

de novo review considering the totality of the circumstances, reviewing findings of facts for

clear error and determining whether those facts give rise to reasonable suspicion or probable

cause, giving due weight to inferences drawn by the circuit court and proper deference to the

circuit court’s findings. Menne v. State, 2012 Ark. 37, 386 S.W.3d 451. We reverse only if

the circuit court’s ruling is clearly against the preponderance of the evidence. Id.

       Pursuant to Arkansas Rule of Criminal Procedure 3.1,

       [a] law enforcement officer lawfully present in any place may, in the performance of
       his duties, stop and detain any person who he reasonably suspects is committing, has
       committed, or is about to commit (1) a felony, or (2) a misdemeanor involving danger
       or forcible injury to persons or of appropriation of or damage to property, if such
       action is reasonably necessary either to obtain or verify the identification of the person
       or to determine the lawfulness of his conduct.

       “Reasonable suspicion” is defined as a suspicion based on facts or circumstances

which of themselves do not give rise to the probable cause requisite to justify a lawful arrest,

but which give rise to more than a bare suspicion; that is, a suspicion that is reasonable as



                                               8
opposed to an imaginary or purely conjectural suspicion. Ark. R. Crim. P. 2.1. Whether

there is reasonable suspicion depends on whether, under the totality of the circumstances,

the police have “specific, particularized, and articulable reasons indicating that the person

may be involved in criminal activity.” Menne, 2012 Ark. 37, at 6, 386 S.W.3d at 455 (quoting

Malone v. State, 364 Ark. 256, 263, 217 S.W.3d 810, 814 (2005)). A hunch does not

constitute reasonable suspicion to justify a stop. Terry v. Ohio, 392 U.S. 1, 27 (1968).

       Parks cites Lambert v. State, 34 Ark. App. 227, 229, 808 S.W.2d 788, 789 (1991), to

support his argument that Officer Cain did not have reasonable suspicion to justify an

investigative stop. In Lambert, a highway patrol officer received an anonymous tip that a man

named “Jerry” would be leaving the Hot Springs area around 3:00 p.m. and that he would

be driving a black truck with “Woodline Motor Freight” written in orange on the side and

hauling a short-bed trailer. The anonymous informant stated that Jerry had ten pounds of

marijuana in the truck. The officer set up surveillance along Highway 70 East, and around

3:50 p.m., he saw an approaching truck matching the description given in the anonymous

tip. He conducted a stop and discovered that the driver of the vehicle was named Jerry

Lambert. The officer immediately advised Jerry of his Miranda rights, then asked if there was

any marijuana in the truck. Jerry said that there was and retrieved it from the truck. Later,

Jerry filed a motion to suppress based on lack of reasonable suspicion for the stop, which the

circuit court denied. We reversed the circuit court’s decision, holding that “an anonymous

tip, standing alone, will not ordinarily give rise to the reasonable suspicion necessary to justify

an investigatory stop.” Lambert, 34 Ark. App. at 229, 808 S.W.2d at 789. Lambert is


                                                9
distinguishable from the instant case because Officer Cain had specific, particularized, and

articulable reasons for conducting the stop. Parks told Officer Cain that he would be driving

a small white car and messaged Officer Cain several times on his way to the meeting place,

keeping him aware of his progress. At approximately 2:00 a.m., the ascribed meeting time,

Parks sent a message to Officer Cain stating that he had arrived. Immediately thereafter, a

small white car pulled into the parking lot of Dollar General, the designated meeting place;

thus, Officer Cain relied on more than bare suspicion in deciding to make the investigatory

stop and had minimal, objective justification to conduct the stop. Considering the totality

of the circumstances, the above facts gave rise to reasonable suspicion or probable cause, and

the circuit court did not err in denying the motion to suppress the evidence gather pursuant

to the stop.

                  B. Interrogation Colored by Continuing Illegal Influences

       For his second point on appeal, Parks asserts that he made his first statement to

Officer Cain during the investigatory stop without having received a Miranda warning; thus,

the first statement tainted the second Mirandized statement made at the police station, and

his second statement should have been suppressed. Parks contends that “when the original

confession has been made under illegal influences, such influences will be presumed to

continue and color all subsequent confessions, unless the contrary is shown.” Parks’s

argument fails.

       A statement made while in custody is presumptively involuntary, and the State must

prove by a preponderance of the evidence that the defendant made the custodial statement


                                             10
voluntarily, knowingly, and intelligently. Akram v. State, 2018 Ark. App. 504, at 6, 560

S.W.3d 509, 514. With respect to the fruit-of-the-poisonous-tree doctrine, the pertinent

inquiry is “whether, granting the establishment of the primary illegality, the evidence to

which instant objection is made has been come at by exploitation of that illegality or instead

by means sufficiently distinguishable to be purged of the primary taint.” Osburn v. State, 2009

Ark. 390, at 20, 326 S.W.3d 771, 784 (quoting Wong Sun v. United States, 371 U.S. 471, 488

(1963)). To determine whether a waiver of Miranda rights is voluntary, our court looks to see

if the confession was the product of free and deliberate choice rather than intimidation,

coercion, or deception. Id. In order to make this determination, this court reviews the totality

of the circumstances surrounding the waiver, including the age, education, and intelligence

of the accused; the lack of advice as to his constitutional rights; the length of the detention;

the repeated and prolonged nature of the questioning; the use of mental or physical

punishment; and statements made by the interrogating officers and the vulnerability of the

defendant. Jackson v. State, 2013 Ark. 201, at 14, 427 S.W.3d 607, 616. This court will reverse

a circuit court’s ruling on this issue only if it is clearly against the preponderance of the

evidence. Id.

       Parks cites Osburn, 2009 Ark. 390, at 18–19, 326 S.W. 3d 771, 784, to support his

argument that his second Mirandized statement was tainted by the first statement made

without the benefit of the Miranda warnings. In Osburn, on September 28, then suspect

Osburn was arrested for the kidnapping and murder of a seventeen-year-old girl, and at 4:45

p.m., he underwent questioning in an outbuilding on his friend and former coworker’s


                                              11
property, who was the sheriff-elect at the time. During this interview, Osburn asked for an

attorney, but the investigators did not terminate the interview. The investigators told Osburn

how painful and embarrassing this was for his family, attempting to elicit a confession, but

Osburn again asked for an attorney. The interview continued, and the investigators asked

Osburn if he was protecting someone else, stating, “We’ve accounted for Holly’s [his

daughter’s] whereabouts. Is it Kenny Jr.?” and “Are you, are you protecting your son?”

Osburn asked for an attorney again, and the interview was terminated. A second interview

took place after a break during which he was allowed to meet with his family. Osburn’s

Miranda-rights form was reviewed, and at that time, he confessed to his involvement in the

kidnapping and murder of the victim. Osburn was transported to the Southeast Arkansas

Law Enforcement Center, and at 8:55 p.m., Osburn completed his Miranda-rights form, and

he again confessed.

       The supreme court held that

       [t]he transcript and recording of the 09.28.06 4:45 interview adequately demonstrate
       an interview replete with evidence of coercion. Indeed, there is no dispute that the
       transcripts of the statements in this matter are accurate, and we simply cannot ignore
       the blatant coercion that occurred.

       ....

       We simply cannot ignore the coercive statements in the interview itself, nor the
       statements by Agent Boshears during his conversation with Osburn following his
       invocation of the right to counsel and prior to the 09.28.06 7:25 interview, which
       continually suggested to Osburn that he might not be able to see his family or that
       his daughter might be arrested, unless he confessed.

       ....



                                             12
              Here, it is clear that Osburn’s will was overborne by the coercive tactics used
       during the entirety of the interview process following his arrest. Accordingly, we are
       of the opinion that the circuit court’s finding that Osburn’s statement resulting from
       the 09.28.06 7:25 interview was voluntarily made was clearly against the
       preponderance of the evidence. We further hold that because Osburn’s 09.28.06 8:55
       statement was quite clearly a fruit of the 09.28.06 7:25 interview, it too should have
       been suppressed.

       Parks contends that, as in Osburn, his second Mirandized statement two hours after

the first statement was so close in time that he “was in no way free of the psychological and

practical disadvantages of having confessed.” Also, Parks notes that Osburn is similar to the

instant case in that both he and Osburn were in continuous custody between the two

statements, and the same investigator was involved in both statements. Osburn is clearly

distinguishable from the instant case in that no coercion occurred in the first interview

during which Officer Cain asked a few “roadside” questions. In addition to considering the

length of time between confessions and that Osburn was in the continuous custody of the

same officer, the supreme court considered that Osburn requested counsel but had not been

provided counsel “and, in fact, was ushered into the latter statement by his friend and former

employer, the then-sheriff-elect.” Osburn is inapposite to the instant case because Officer

Cain did not use coercive tactics.

       The Supreme Court has held that failure to advise a suspect of his or her Miranda

rights is not inherently coercive such that a later Mirandized statement is rendered

inadmissible. In Oregon v. Elstad, 470 U.S. 298 (1985), a police officer, while serving an arrest

warrant, questioned a suspect without giving Miranda warnings. The officer told the suspect

that he knew Elstad was involved in a burglary, to which Elstad replied, “Yes, I was there.”


                                               13
Id. at 301. Elstad was then arrested and taken to the police station. Id. Over an hour later,

the officer advised Elstad of his Miranda rights, which Elstad waived and gave a full

confession. The Supreme Court held that the subsequent post-Miranda statement was

admissible. “A subsequent administration of Miranda warnings to a suspect who has given a

voluntary but unwarned statement ordinarily should suffice to remove the conditions that

precluded admission of the earlier statement.” Id. at 314. Such is the case here. There was

no evidence presented that Officer Cain used coercive tactics similar to the investigators in

Osburn, and the circuit court’s decision to deny Parks’s motion to suppress was not made

against the preponderance of the evidence.

                               C. Statements About Religion

       Parks argues that evidence regarding satanic activity is inherently prejudicial, and the

evidence of “satanic sex rituals” and his profile picture featuring Baph had very little

probative value or relevance. He contends that the only purpose of such evidence is to

inflame the passions of the jury. We disagree.

       A circuit court has broad discretion in deciding evidentiary issues, and its decisions

will not be reversed absent an abuse of that discretion. Rounsaville v. State, 2009 Ark. 479,

346 S.W.3d 289. Relevant evidence is “evidence having any tendency to make the existence

of any fact that is of consequence to the determination of the action more probable or less

probable than it would be without the evidence.” Ark. R. Evid. 401. Arkansas Rule of

Evidence 402 further provides that “[e]vidence which is not relevant is not admissible.”

Although relevant, evidence may be excluded if its probative value is substantially


                                              14
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury,

or by considerations of undue delay, waste of time, or needless presentation of cumulative

evidence. Ark. R. Evid. 403. However, the State is entitled to prove its case as conclusively

as it can. Turner v. State, 2014 Ark. App. 428, at 3, 439 S.W.3d 88, 89. Merely cumulative

evidence is not prejudicial, and corroborating evidence may withstand Rule 403’s balancing

test. Id. The balancing of probative value against prejudice under Rule 403 is a matter left to

the circuit court’s sound discretion. Davis v. State, 368 Ark. 401, 246 S.W.3d 862 (2007).

       Under Ark. Code Ann. § 5-27-306(a)(2), a person commits the offense of internet

stalking of a child if the person being twenty-one years of age or older knowingly uses a

computer online service, internet service, local internet bulletin board service, or any means

of electronic communication to “[s]educe, solicit, lure, or entice an individual that the person

believes to be fifteen (15) years of age or younger in an effort to arrange a meeting with the

individual for the purpose of engaging in” sexual intercourse, sexually explicit conduct, or

deviate sexual activity.

       The circuit court admitted the evidence regarding Parks’s references to satanic activity

and his profile picture for the purpose of showing Parks’s state of mind, intent, plan,

preparation, and opportunity to solicit, lure or entice a meeting under Ark. Code Ann. § 5-

27-306. Also, the court found that the evidence was relevant to prove Parks’s identity as

Baph. At trial, Parks testified that the purpose of choosing Baph as his profile identity and

referring to satanic activity was to get the attention of other app users, to stand out among

the other profiles, and to seem “cool”; thus, Parks’s references to satanic activity, under the


                                              15
facts of this case, are probative of his intent and plan to solicit Amber and lure and entice

her, which are elements of the crime of internet stalking of a child. Additionally, evidence

of Parks’s use of the profile name Baph was relevant to prove his identity. “A key element

that must be proved in every case is that the defendant is the person who committed the

crime.” Turner, 2018 Ark. App. 5, at 15, 538 S.W.3d at 238. The references to Baph and the

profile picture of the satanic figure were relevant to show that Parks was Baph and that he

committed the crimes of internet stalking of a child and computer child pornography.

Accordingly, the circuit court did not abuse its discretion by finding that the probative value

of the references to satanic activity was not substantially outweighed by any potential

prejudice and admitting the evidence.

       Affirmed.

       GRUBER and VAUGHT, JJ., agree.

       Lisa-Marie Norris, for appellant.

       Leslie Rutledge, Att’y Gen., by: Brooke Jackson Gasaway, Ass’t Att’y Gen., for appellee.




                                              16